            Case 1:20-cv-01765-CCR Document 1 Filed 12/02/20 Page 1 of 10




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


ANTHONY TAYLOR,
              Plaintiff,
vs.                                                          COMPLAINT AND DEMAND
                                                             FOR JURY TRIAL
PERRY'S ICE CREAM COMPANY, INC.
ROBERT E DENNING
TIM GOMINIEAK
MIKE LOVELACE
BRIAN PERRY
WILLIAM JAGO

                       Defendants


       1.      Plaintiff brings this action under the Civil Rights Act of 1866, 42 U.S.C. § 1981;

Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000(e), et seq., as amended by the Civil

Rights Act of 1991, ("Title VIP) and New York Human Rights Law, ("NYHRL), 15 N.Y. Exec.

Law §296 et seq. for damages arising from discrimination based on race and the discriminatory

terms and conditions of employment imposed by the above captioned Defendants.

                                         JURISDICTION

       2.       This Court has jurisdiction pursuant to 42 U.S.C. §1981, Title VII, and this Court's

power to assert ancillary and pendant jurisdiction of state law claims based on NYHRL, and

pursuant to the common law of New York State.

                                              VENUE

       3.      Venue is proper in the Western District of New York pursuant to 28 U.S.C. § 1391

because Plaintiff resides within this district, Plaintiffs claims arise within this district and

Defendants' conduct a substantial and significant amount of business within this district.
            Case 1:20-cv-01765-CCR Document 1 Filed 12/02/20 Page 2 of 10




                                            PARTIES

       4.      Defendant PERRY'S ICE CREAM, INC. ("PERRYS") was or is a New York

corporation with its principal place of business located at 1 Ice Cream Plaza Akron, NY 14001.

       5.      PERRYS was oris an "employer" within the meaning of 42 U.S.C. §1981, 42 U.S.C.

§2000e (b) and N.Y.S. Executive Law §292 and employs over 500 persons.

       6.      At all relevant times, herein mentioned, Defendant ROBERT E DENNING was

and/or is an employee of the Company and the General Manager for PERRYS.

       7.      At all relevant times, herein mentioned, Defendant BRIAN PERRY was and/or is

Plaintiffs Manager and/or Supervisor and CEO of PERRYS.

       8.       At all relevant times, herein mentioned, Defendant TIM GOMINIEAK was and/or

is an employee of the Company and Plaintiffs Manager and/or Supervisor.

       9.      At all relevant times, herein mentioned, Defendants MIKE LOVELACE and

WILLIAM JAGO was and/or is an employee of PERRYS                 and   Plaintiffs manager and/or

supervisor.

       10.     At all relevant times, herein mentioned,     Plaintiff ANTHONY TAYLOR (the

"Plaintiff') is an African American male who is a United States citizen and a resident of the State

of New York, who has been injured by the acts and practices described herein.

       11.     Plaintiff was and/or is an "employee" of the Company as defined by 42 U.S.C.

§1981, Title VII, 42 U.S.C. §2000(e) and N.Y.S. Executive Law §292.

       12.      On November 19, 2019, Plaintiff dually filed a Charge of Discrimination with the

New York State Division of Human Rights ("NYSDHR") and the Equal Opportunity Employment

Commission ("EEOC").

       13.      On September 15", 2020 the EEOC issued a Notice of Right to Sue.
          Case 1:20-cv-01765-CCR Document 1 Filed 12/02/20 Page 3 of 10




       14.     Plaintiff has exhausted his administrative remedies and filed this Complaint within

90 days of the Notice of Right to Sue.

                                  FACTUAL ALLEGATIONS

       15.     Plaintiff realleges and incorporates by reference, Paragraphs 1-14, above.

       16.     Plaintiff was originally hired by Perry's on April   1,   2019 and has worked at the

Perrys Ice Cream Manufacturing plant located at 1 Ice Cream Plaza Akron, NY 14001. He was

employed as a full time maintenance Technician.

       17.      At all relevant times herein mentioned, Plaintiff was employed until he was fired

from his position on July 26, 2019.

       18.     Plaintiff is currently one of only three African-Americans in the maintenance

department.

       19.     Racially offensive terms like "WOP" and ":f'l<*king Nigger" and "Nigger" are

commonly used and permitted to be used throughout the Company's manufacturing plant.

       20.     In or about June 2019, Mr. Jaegel stated that when Plaintiff returned to his original

shift, he was going to "work like a slave." Mr. Jaegel made this statement in front of Plaintiff's

supervisor, Tim Gamineak. Upon information and belief, the company did not take any action.

       21.     After Plaintiff Observed a Picture in the worksite of Mr. JAGO holding a shot gun

and posing in front of a confederate flag, Plaintiff reported it to Mr. GOMINIEAK. The picture

remained up and Plaintiff do not believe any action was preventative or corrective active was taken.

       22.    During Plaintiff's employment, Plaintiff had to ride in Mr. JAGO'S truck. A

confederate flag was displayed in the truck.

       23.      On August 19, 2019 Plaintiffs employment was terminated. Although, Plaintiff

was following company practice, he was cited for not clocking out during lunch. Plaintiff was

terminated one day before completing the company's probationary period and entrance into the
          Case 1:20-cv-01765-CCR Document 1 Filed 12/02/20 Page 4 of 10




union. Plaintiff had been paying union dues taken out of his paycheck the entire employment.

       24.     Plaintiff alleges Perry's stated reason(s) for the discharge are pretext and that

Plaintiff was terminated because he made complaints about discrimination and union practices.

       25.      After the termination, Perry's would not let Plaintiff retrieve his personal tools

which were located in the Maintenance Shop.

       26.     Plaintiff has repeatedly filed and/or attempted to file complaints relating to the

discrimination and loss of personal tools with the Company, but no investigation and/or corrective

action was taken by the Company.

       27.     Plaintiff was blamed for mechanical issues with the machines that were not his fault.

       28.     Since filing his Complaints with PERRYS, Plaintiff has been continually harassed,

discriminated, intimidated and retaliated against by the Defendants by among other things,

excessively monitoring, scrutinizing and/or altering Plaintiff's, time sheets and personnel records

in an effort to subject him to unwarranted disciplinary action and/or termination.

       29.     Plaintiff suffers from type 2 diabetes which PERRYS knew about. Since filing his

Charges of Discrimination, Plaintiff has been continually harassed, discriminated, intimidated and

retaliated against by the Defendants by allocating his sick time towards his vacation time and

denying him FMLA.

       30.     Since filing his Charges of Discrimination, Plaintiff has been continually harassed,

discriminated, intimidated and retaliated against by the Defendants by among other things,

threatening to fire him as a direct result of his complaints of discrimination.


       31.     Plaintiff was required to have a training book that was monitored and approved by

Plaintiff's manager to make sure work was performed correctly. No negative marks were recorded

in his training book regarding any of Plaintiff's work performance. Plaintiff was fired one day

before the probation period was over and his admittance into the employee Union. Had Plaintiff
          Case 1:20-cv-01765-CCR Document 1 Filed 12/02/20 Page 5 of 10




been fired one day after the union would have come to his defense.



       32.        Defendants have a history, pattern and practice of engaging in race based

discrimination.

       33.        Defendants have engaged in and continue to encourage and foster a policy and

practice of race based discrimination. Upon information and belief, Mr. JAGO was previously

disciplined for using racial epithets in the workplace.

       34.         Defendants have engaged in and continue to encourage and foster a policy and

practice of failing to investigate or taking seriously complaints of race based discrimination.

                                                COUNTI
                                           42   u.s.c. §1981
       35.        Plaintiff realleges and incorporates by reference paragraphs 1-34 above.

       36.        Defendants have discriminated against Plaintiff by denying him the same rights as

enjoyed by Caucasian employees with regard to the making, performance and/or modification of

his employment relationship with Defendants and with regard to the enjoyment of all benefits,

privileges, terms and conditions of that relationship in violation of the Civil Rights Act of 1866 as

amended, 42 U.S.C. § 1981.

       37.        Defendants' conduct has been intentional, deliberate, willful and conducted in

callous disregard of the rights of Plaintiff under the law.

       38.        By virtue of Defendants' conduct as alleged herein, Plaintiff has been injured.

                                          COUNT II
                        TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                                   42 U.S.C. §2000(e) et seq.

       39.        Plaintiffrealleges and incorporates by reference, paragraphs 1-38 above.

       40.        Defendants have discriminated against Plaintiff with respect to the terms and

conditions of employment because of his race, in violation of Title VII of the Civil Rights Act of
          Case 1:20-cv-01765-CCR Document 1 Filed 12/02/20 Page 6 of 10




1964, 42 U.S.C. § 2000e et seq., as amended by the Civil Rights Act of 1991.



       41.     Defendants' conduct has been intentional, deliberate, willful and conducted in

callous disregard of the rights of Plaintiff under the law.

       42.     By virtue of Defendants' conduct as alleged herein, Plaintiff has been injured.

                                    COUNT III
                           NEW YORK HUMAN RIGHTS LAW
                      15 NEW YORK EXECUTIVE LAW §291 ET SEQ.

       43.     Plaintiff realleges and incorporates by reference paragraphs 1-42 above.

       44.     Defendants have discriminated against Plaintiff by denying him the same rights as

enjoyed by Caucasian employees with regard to the terms and conditions of his employment in

violation of 15 New York Executive Law §291 et seq.

       45.     Defendants' conduct has been intentional, deliberate, willful and conducted in

callous disregard of the rights of Plaintiff under the law.

       46.     By virtue of Defendants' conduct as alleged herein, Plaintiff has been injured.

                                      COUNTIV
                             NEW YORK HUMAN RIGHTS LAW
                                AIDING AND ABETTING

       47.     Plaintiff realleges and incorporates by reference paragraphs 1-46 above.

       48.     Defendants ROBERT E DENNING, TIM GOMINIEAK, MIKE LOVELACE,

BRIAN PERRY, WILLIAM JAGO were all managers and/or supervisors of the Plaintiff for the

Company during all relevant times mentioned herein.

       49.     Defendants ROBERT E DENNING, TIM GOMINIEAK, MIKE LOVELACE,

BRIAN PERRY, WILLIAM JAGO aided and abetted the Company in its Discriminatory, hostile

and retaliatory conduct against the Plaintiff.

       50.     Defendants ROBERT E DENNING, TIM GOMINIEAK, MIKE LOVELACE,
          Case 1:20-cv-01765-CCR Document 1 Filed 12/02/20 Page 7 of 10




BRIAN PERRY, WILLIAM JAGO directly participated in and/or condoned the discriminatory,

hostile and retaliatory conduct against the Plaintiff.

        51.    The acts and/or omissions of Defendants' ROBERT E DENNING, TIM

GOMINIEAK, MIKE LOVELACE, BRIAN PERRY, WILLIAM JAGO were intentional, willful,

reckless, and discriminatory in nature.

        52.    The acts and/or omissions of Defendants' ROBERT E DENNING, TIM

GOMINIEAK, MIKE LOVELACE, BRIAN PERRY, WILLIAM JAGO were intentional, willful,

reckless, and directly motivated by Plaintiff's race and/or in retaliation for Plaintiff's complaints

of discrimination.

        53.    The above mentioned discriminatory acts and illegal conduct by the Company could

not have been effectuated and/or carried out without the knowledge, aiding and/or abetting of

Defendants' ROBERT E DENNING, TIM GOMINIEAK, MIKE LOVELACE, BRIAN PERRY,

WILLIAM JAGO

        54.     By virtue of Defendants' conduct as alleged herein, Plaintiff has been injured.

                                            COUNT V
                                          RETALIATION

        55.    Plaintiff realleges and incorporates by reference paragraphs 1-54 above.

        56.    Defendants' acts and/or omissions were intentional, willful, reckless, and

discriminatory in nature and were directly motivated by Plaintiff's complaints of discrimination

against the Defendants.

        57.    Defendants' acts and/or omissions were in direct retaliation for Plaintiffs

complaints of discrimination against the Defendants.

        58.    42 U.S.C. §1981, Title VII and NYHRL guarantee protection of the law against

retaliation for complaints of discrimination on the basis of race in employment practices.

        59.    By virtue of Defendants' conduct as alleged herein, Plaintiff has been injured.
            Case 1:20-cv-01765-CCR Document 1 Filed 12/02/20 Page 8 of 10




                                       COUNT VI
                              HOSTILE WORK ENVIRONMENT

        60.    Plaintiff realleges and incorporates by reference paragraphs 1-59, above.

        61.    Defendants' acts and/or omissions were and continue to be intentional, willful,

reckless, and discriminatory in nature and directly motivated by Plaintiff's race.

        62.    Defendants' acts and/or omissions were and continue to be pervasively hostile,

intimidating and offensive to Plaintiff.

        63.    Defendants' acts and/or omissions would be perceived as hostile and offensive to a

reasonable person similarly situated as the Plaintiff.

        64.    Defendants' acts and/or omissions were and continue to be sufficiently intimidating,

severe, pervasive, insulting and discriminatory as to alter the conditions of Plaintiff's employment

and to create a hostile and abusive working environment.

        65.    By virtue of Defendants' conduct as alleged herein, Plaintiff has been injured.

                                  COUNT VII
                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

        66.     Plaintiff realleges and incorporates by reference paragraphs 1-65 above.

        67.    Defendants' acts and/or omissions were intentional, willful, reckless, and

discriminatory in nature and directly motivated by Plaintiff's race

        68.     Defendants' acts and/or om1ss1ons were intimidating, pervasive, extreme and

outrageous and intended to cause severe emotional distress to the Plaintiff.

        69.    Defendants' acts and/or omissions were deliberately reprehensible and atrocious

and in direct retaliation for Plaintiff's complaints of race based discrimination.

        70.    By virtue of the foregoing, Plaintiff has suffered severe emotional and physical

distress.
          Case 1:20-cv-01765-CCR Document 1 Filed 12/02/20 Page 9 of 10




                                DEMAND FOR JURY TRIAL

     Plaintiff hereby demands a trial by jury on all issues so triable.

                                    PRAYER FOR RELIEF

     a.      Awarding Plaintiff back wages for denial of overtime and failure to promote;

    b.        Awarding Plaintiff compensatory damages in the amount of $20,000,000.00;

     c.      Awarding Plaintiff punitive damages in the amount of $20,000,000.00;

     d.      Awarding attorneys fees and reimbursement of costs associated with this action to

             Plaintiff's Counsel;

     e.      Awarding Plaintiff such other and further legal and equitable relief as may be

              appropriate in the interest ofjustice.




DATED:       November 13, 2020
             Buffalo, New York
                                                       Matthew A. Lazroe, Esq.
                                                       Attorney for Defendant
                                                       43 Court Street, Suite 1111
                                                       Buffalo, NY 14202
                                                       716-989-0090
     Case 1:20-cv-01765-CCR Document 1 Filed 12/02/20 Page 10 of 10



                               INDIVIDUAL VERIFICATION



STATE OF NEW YORK
COUNTY OF ERIE
CITY OF BUFFALO


        ANTHONY TAYLOR being duly sworn, deposes and says: that deponent is
Plaintiff in the within action; that deponent has read the foregoing Complaint and knows
the contents thereof; that the same is true to deponent' s own knowledge, except as to the
matters therein stated to be alleged on information and belief, and that as to those matters
deponent believes it to be true.




                                                      CHEE


Sworn to before me this
t7 Day of NOVEMBER, 2020


    %#2         Notary Public

             Matthew A. Lazroe
        Notary Public, Stets of Now York
             No. 02LA6143766
          Qualified in Eris County
      Commissio n Expires 04/17/2.g2±
